Title: To Thomas Jefferson from Lafayette, 27 April 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



Sir
Bowlen Greene April the 27th 1781

Captain North from Baron de Stüben’s Camp Has Been with Me last Evening and was directed By the Baron to Give me Every intelligence Relative to the Situation. From what He says I think the Baron is By this time [at] Chesterfield Court House, And Consider Richmond as the Present object for Both Parties.
Every Boat that is in the River should Be Collected Above the falls By which Means A Communication Can Be Secured. Those that Are for the present with the Vessels are of No use to them and will Be of Great Service to us.
I wish it was possible to fix some Heavy Cannon Upon small vessels So as to make floating Batteries or Galleys. I Have lately tried the Experiment at Annapolis And Could derive Great Advantages from it.
This Evening or to Morrow Morning I Hope to Be with Your Excellency, and Beg leave to Request You will Honor me with a letter that will Meet me on the Road and let me know How Matters are.
With the Highest Respect I Have the Honor to Be Your Excellency’s Most obedient Humble Servant,

Lafayette

